Title: Paragraph on the Treatment of Massachusetts, 14 March 1774
From: Franklin, Benjamin
To: 


It is proper the Public should be informed, that while every Species of Falshood, Invective and Abuse is daily uttered in every Newspaper against the People of Massachusetts Bay; while they are branded as Rebels, Insurgents, &c. while W——e is hired to calumniate them in Speeches and M——t in Pamphlets; the Representatives are absolutely prevented by Governor Hutchinson from granting One Shilling of their Money to pay Agent, Council, Attorney, or any other Person necessary to state their Case, and defend their Cause: Their Enemies therefore are at entire Liberty to prefer what Accusations they please against them, and support those Accusations with what Proofs they think proper to forge. The People can employ no one to answer the one, or controvert the other. This Privilege of common Justice, which every Body of Men and every Individual enjoys, namely of using his own Property and Judgment in employing and paying those who are to serve him, is cruelly denied to that whole People. Can we then be surprized at any Violence and Extremity to which the Rage, which such unjust and inhuman Treatment must excite may hurry them?
